Per Curiam.
Defendant appeals from Ms conviction upon a plea of guilty to the offense of robbery unarmed. MCLA § 750.530 (Stat Ann 1954 Rev § 28U98). He now contends that the trial court erred in accepting his plea when his responses were qualified and equivocal. People v. Richard E. Johnson (1967), 8 Mich App 204. The people have submitted a motion to affirm his conviction.
We discern from the plea transcript, as did the trial court personally, that defendant was extremely reluctant to implicate himself in the crime to which he tendered a plea of guilty. The court consequently recessed the proceedings so defendant could consult with his attorney. Upon resumption of the proceedings, defendant admitted sufficient facts to substantiate the truth of his plea. With this procedure we cannot take issue.
Motion to affirm is granted.